DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 8a and 6b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:   Descriptions of Figures 7 and 8 are not provided under the Description of Drawings on page 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20100088473A.
KR20100088473A discloses a double-flow nozzle 40a/40c comprising a body portion 44 with a space portion defined at an inner side thereof; a first discharge pipe 442 provided at the body portion and discharging a first fluid being supplied to the space portion; a second discharge pipe 42 discharging a second fluid while being in a state inserted into the first discharge pipe, see Figures 7b and 10b; wherein the first discharge pipe, in a state spaced apart by a predetermined gap from an outer surface 422 of the second discharge pipe, includes a plurality of swirl-generating flow passages 46 spaced apart by a predetermined interval from each other and arranged along a circumferential direction of the second discharge pipe, see Figures  7a-7c and 10a-10c.  See paragraphs [0001-0060] and Figures  7a-7b and 10a-10b.
As to claim 2, see paragraph [0013].
As to claim 3, see first flow passage in the first discharge pipe 42 between the outer wall of the second discharge pipe 42 and the inner wall of the first discharge pipe connected to the space portion.  Note inner diameter decreasing gradually toward a discharge direction of the first fluid, see Figures 7a and 10a and a second flow passage formed by the swirl-generating  flow passages with an inner diameter of a constant size, see Figures 7a and 10a which communicate with the first flow passage.
As to claims 4-6, the swirl-generating flow passages 46 have an arcuate cross section and are provided spirally on an inner surface of the first discharge pipe in a longitudinal direction along an entire surface of the first discharge pipe in the longitudinal direction, the entire inner surface partitioning the second flow passage, see Figures 7a-7b and 10a-10b.
As to claim 8, see Figures 7a-7b and 10a-10b where the planar area of the plurality of swirl-generating flow passages 46 are smaller than a discharge port area 424 of the second discharge pipe.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR20100088473A in view of JP2005288390A.
KR20100088473A discloses all the featured elements of the instant invention except for the second discharge pipe protruding from an end of the first discharge pipe.  JP2005288390A discloses a double-flow nozzle with a second discharge pipe 15 which protrudes beyond the end of a first discharge pipe 1, see Figure 6 and paragraph [0048].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second discharge pipe protruding from an end of the first discharge pipe and being exposed to an outside of the first discharge pipe in the apparatus of KR20100088473A, as taught by JP2005288390A, since with such a modification the distance between the first discharge port of the first discharge pipe and the second discharge port of the second discharge pipe is increased, so that the generation of negative pressure can be reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Rogers, II ‘182, Jones ‘896, Mattson ‘070 and Wallace ‘084 disclose various types of double-flow nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752